DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/30/2020, 01/07/2021, and 04/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art is exemplified by Bocker et al. US 4,592,004 A (hereinafter Bocker), Kyuma et al. US 5,448,749 A (hereinafter Kyuma), Goldenberg et al. US 7,515,753 B2 (hereinafter Goldenberg), and Prophesee WO 2019/115517 A 1 (hereinafter Prophesee).

Regarding Independent claim 1, Bocker teaches optical modulators performing matrix-matrix multiplication and encoding optical information into a twos complement binary representation which is used to represent negative binary numbers (Fig 1-4, abstract, col 2, In 
Kyuma teaches vector-matrix processing with an optical processor having optical modulators (spatial light modulators 15), optical detectors (photodiode array 16}, and switches (implicit to components of LED driver 14 such as demultiplexer 33 which switches LEDs on or off) (Fig 2, 3, 6, abstract, col 4, In 14-41, col 6, In 25-37). Kyuma also teaches it was known in the art to segment optical matrices based on positive and negative components (col 2, In 11-43). Kyuma fails to teach or suggest a second switch coupling the second terminal of the optical detector to either the node or to a voltage rail; and control circuitry configured to: produce a positively-signed numerical value output at least in part by setting the first switch to couple the first terminal to the reference voltage and setting the second switch to couple the second terminal to the node; and produce a negatively-signed numerical value output at least in part by setting the first switch to couple the first terminal to the node and setting the second switch to couple the second terminal to the voltage rail.

Prophesee discloses an image sensor including an optical detector (10), switches (104, S1, SA, SB) used in detecting a sign (positive or Negative) of current, a supply voltage terminal (110), and a ground connection (illustrated but not labeled in Fig 3) (Fig 1-3, abstract, pg 9, In 21-pg 11, In 10). Prophesee fails to teach or suggest a second switch coupling the second terminal of the optical detector to either the node or to a voltage rail; and control circuitry configured to: produce a positively-signed numerical value output at least in part by setting the first switch to couple the first terminal to the reference voltage and setting the second switch to couple the second terminal to the node; and produce a negatively-signed numerical value output at least in part by setting the first switch to couple the first terminal to the node and setting the second switch to couple the second terminal to the voltage rail.
Therefore, the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests an apparatus for implementing signed numerical values, the apparatus comprising: an optical 

Regarding Independent claim 8, Bocker teaches optical modulators performing matrix-matrix multiplication and encoding optical information into a twos complement binary representation which is used to represent negative binary numbers (Fig 1-4, abstract, col 2, In 53-col 3, In 48, col 4, In 17-col 7, In 17). Bocker fails to teach or suggest a plurality of optical detectors each optically coupled to optical modulators of the second plurality of optical modulators and configured to convert the second optical signal into an electrical signal representing the portion of the matrix-vector multiplication, wherein each optical detector of the plurality of optical detectors comprises a first terminal and a second terminal; a first switch coupling the first terminal of a first optical detector to either an output node or a reference voltage; a second switch coupling the second terminal of the first optical detector lo either the output node or to a voltage rail; and control circuitry configured to: produce a positively-signed numerical value output at least in part by setting the first switch to couple the first terminal of the first optical detector to the reference voltage and setting the second switch to couple the 
Kyuma teaches vector-matrix processing with an optical processor having optical modulators (spatial light modulators 15), optical detectors (photodiode array 16). and switches (implicit to components of LED driver 14 such as demultiplexer 33 which switches LEDs on or off) (Fig 2, 3, 6, abstract, col 4, In 14-41, col 6, In 25-37). Kyuma also teaches it was known in the art to segment optical matrices based on positive and negative components (col 2, In 11-43). Kyuma fails to teach or suggest a second switch coupling the second terminal of the first optical detector to either the output node or to a voltage rail; and control circuitry configured to: produce a positively-signed numerical value output at least in part by setting the first switch to couple the first terminal of the first optical detector to the reference voltage and setting the second switch to couple the second terminal of the first optical detector to the output node; and produce a negatively-signed numerical value output at least in part by setting the first switch of the first optical detector to couple the first terminal to the output node and setting the second switch of the first optical detector to couple the second terminal to the voltage rail.
Goldenberg teaches optical data processing including determining a sign (positive or negative) of encoded image data (abstract. col 2, In 30-col 5, In 41). Goldenberg fails to teach or suggest a second switch coupling the second terminal of the first optical detector to either the output node or to a voltage rail; and control circuitry configured to: produce a positively-signed numerical value output at least in part by setting the first switch to couple the first terminal of 
Prophesee teaches an image sensor Including an optical detector (10), switches (104, S1, SA, SB) used in detecting a sign (positive or negative) of current, a supply voltage terminal (110), and a ground connection {illustrated but not labeled in Fig 3) (Fig 1-3. abstract, pg 9, In 21-pg 11, In 10). Prophesee fails to teach or suggest a second switch coupling the second terminal of the first optical detector to either the output node or to a voltage rail; and control circuitry configured to: produce a positively-signed numerical value output at least in part by setting the first switch to couple the first terminal of the first optical detector to the reference voltage and setting the second switch to couple the second terminal of the first optical detector to the output node; and produce a negatively-signed numerical value output at least in part by setting the first switch of the first optical detector to couple the first terminal to the output node and setting the second switch of the first optical detector to couple the second terminal to the voltage rail.
Therefore, the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests an optical processing system, comprising: a first plurality of optical modulators, each configured to receive an input optical signal, modulate the input optical signal, and output a first optical signal representing an element of a vector; a second plurality of optical modulators, each 

Regarding Independent claim 16, Bocker teaches optical modulators performing matrix-matrix multiplication and encoding optical information into a twos complement binary representation which is used to represent negative binary numbers (Fig 1-4, abstract, col 2, In 53-col 3, In 48, col 4, In 17-col 7, In 17). Bocker fails to teach or suggest converting, using an optical detector comprising a first terminal and a second terminal, an output optical signal into 
Kyuma teaches vector-matrix processing with an optical processor having optical modulators (spatial light modulators 15), optical detectors (photodiode array 16), and switches (implicit to components of LED driver 14 such as demultiplexer 33 which switches LEDs on or off) (Fig 2, 3, 6, abstract, col 4, In 14-41, col 6, In 25-37). Kyuma also teaches it was known in the art to segment optical matrices based on positive and negative components (col 2, In 11-43). Kyuma fails to teach or suggest settings of a second switch coupled to the second terminal in 
Goldenberg discloses optical data processing including determining a sign (positive or negative) of encoded image data (abstract, col 2, In 30-col 5, In 41). Goldenberg fails to teach or suggest settings of a second switch coupled to the second terminal in response to determining whether the first electrical signal represents the positively-signed numerical value or the negatively-signed numerical value, wherein the control circuitry is configured to: produce a positively-signed numerical value output at least in part by setting the first switch to couple the first terminal to a reference voltage and setting the second switch to couple the second terminal to a node; and produce a negatively-signed numerical value output at least in part by setting the first switch to couple the first terminal to the node and setting the second switch to couple the second terminal to a voltage rail; and outputting, from the optical detector, the first electrical signal so that the first electrical signal passes through either the first switch or the 
Prophesee teaches an image sensor including an optical detector (10), switches (104, S1. SA, SB) used in detecting a sign (positive or negative) of current, a supply voltage terminal (110), and a ground connection (illustrated but not labeled in Fig 3) (Fig 1-3, abstract, pg 9. In 21-pg 11, In 10). Prophesee fails to teach or suggest settings of a second switch coupled to the second terminal in response to determining whether the first electrical signal represents the positively-signed numerical value or the negatively-signed numerical value, wherein the control circuitry is configured to: produce a positively-signed numerical value output at least in part by setting the first switch to couple the first terminal to a reference voltage and setting the second switch to couple the second terminal to a node; and produce a negatively-signed numerical value output at least in part by setting the first switch to couple the first terminal to the node and setting the second switch to couple the second terminal to a voltage rail; and outputting, from the optical detector, the first electrical signal so that the first electrical signal passes through either the first switch or the second switch based on the determination of whether the first electrical signal represents a positively-signed numerical value or a negatively signed numerical value.
Therefore, the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests a method for implementing signed numerical values output by optical detectors of an optical processor, the method comprising: converting, using an optical detector comprising a first terminal and a second terminal, an output optical signal into a first electrical signal, the output .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.